DETAILED ACTION
This application is in condition for allowance except for the following formal matters: see claim objection(s) below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites the limitation “the dispensing hole” in lines 22-23. It is suggested to amend to --the dispensing holes-- to maintain consistency and avoid confusion.
 Appropriate correction required.
Claim 1 recites the limitation “the measuring hole” in line 24. It is suggested to amend to --the measuring holes-- to maintain consistency and avoid confusion.
 Appropriate correction required.
Claim 2 recites the limitation “composed by” in line 2. It is suggested to amend to --defined by-- in order to fix a grammatical issue.
 Appropriate correction required.
Claim 2 recites the limitation “the frame” in line 3. It is suggested to amend to --the hollow frame-- in order to fix a grammatical issue.
 Appropriate correction required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or render obvious a measuring device of Chinese medicine granules, particularly including a discharging anti-blocking structure having a bottom case, a briquetting holder, an anti- blocking briquette, a spring, and a cover matched with the bottom case; and wherein under an action of the spring, the anti-blocking briquette is capable of being in contact with an inner bottom surface of the fixed discharging cover through the dispensing holes, and during a rotation of the discharging driving cover, the round chamfer of the anti- blocking briquette is capable of sliding into and out of the measuring holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer (US 4,832,235) and Fanton (US 9,976,891) show other measuring caps for dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754